Citation Nr: 0621192	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a bilateral hand 
tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk
INTRODUCTION

The veteran had active military service from October 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2005).

The issue of bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A bilateral hand tremor was not manifested during the 
veteran's active duty or for many years thereafter; any 
current bilateral hand tremor is not related to service.


CONCLUSION OF LAW

A bilateral hand tremor was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A March 2004 letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent to the appellant prior to the June 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The March 2004 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  This 
March 2004 letter expressly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  

The RO learned that the veteran's service medical records 
(SMRs) were destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet.App. 261 (1992), the RO informed the veteran 
in a March 2004 letter that it was experiencing difficulty in 
obtaining the veteran's service medical records (SMRs), and 
asked the veteran to submit any evidence pertaining to his 
SMRs, as well as to complete a VA Form NA 13055 to aid in 
reconstructing his medical records.  Another letter was sent 
to the veteran in April 2004 informing him once more that the 
RO was unable to obtain his records and that he should submit 
any additional evidence he might have in connection with his 
claims.  The veteran did not respond with any information 
that the RO could utilize in order to reconstruct his service 
records.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  With respect to the claims of service connection 
for a bilateral hand tremor, the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has obtained or attempted to 
obtain all evidence identified by the veteran concerning his 
claim for service connection for a bilateral hand tremor, to 
include his service medical records, as discussed above.  
There is no indication of any available outstanding records, 
identified by the appellant, which have not been obtained.  
In fact, in a March 2004 letter, the veteran specifically 
indicated he had no new information regarding doctors, 
records, or dates.

The RO was able to obtain the veteran's VA treatment records 
from January 2001 to February 2005.  Additionally, the 
veteran's original claim identified that his hand tremor had 
been treated at Kaiser Permanente.  The RO requested, and was 
successful in obtaining, those treatment records identified 
by the veteran.  Finally, in response to a question at the 
October 2004 RO hearing about whether he recalled any further 
treatment for bilateral hearing loss or a bilateral hand 
tremor, the veteran testified that he sought some treatment 
from a private physician in San Diego in 1952.  However, when 
the Decision Review Officer questioned the veteran further 
about these treatment records, the veteran was unable to 
recall the name or address of the treating physician and 
whether he was treated for bilateral hearing loss or a 
bilateral hand tremor.  In the absence of any identifying 
information that might assist VA in obtaining these treatment 
records, VA has no further obligations regarding these 
records and has fulfilled its duty to assist the veteran in 
obtaining evidence relevant to his claim.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991) (The duty to assist is 
not a one-way street).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is still 
required to meet his evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).  

The veteran testified at the October 2004 hearing that as a 
combat engineer he moved with the infantry troops along the 
front lines building roads, bridges, and train tracks.  His 
discharge papers reflect that he was in Normandy, Northern 
France, and the Rhineland.  He was also awarded the European, 
African, Middle Eastern campaign medal with three bronze 
stars, but his service records do not indicate that he was in 
combat.  His military occupational specialty was construction 
foreman.  His separation qualification record indicates that 
he loaded and unloaded freight cars and trucks and supervised 
a crew constructing and repairing railroads and bridges.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The veteran contends that his bilateral hand tremor began 
during his military service and resulted from exposure to 
combat.  There are no available SMRs to consider in reference 
to this claim.  At the October 2004 RO hearing, the veteran 
testified that a physician told him during active duty that 
he would note the veteran's shaking hands in his service 
records.  However, the veteran did not testify that he 
received any treatment for a hand tremor during his military 
service, or that he was diagnosed as having a disability 
associated with a hand tremor.  The RO made a number of 
attempts to obtain the veteran's SMRs; however, they were 
reported as lost in a 1973 fire at the NPRC.  The RO also 
tried to reconstruct the veteran's medical records with the 
assistance of the veteran, but to no avail.  

Apart from the veteran's claimed inservice incident, he does 
not link his current condition to any specific disease or 
injury incurred in service, but rather attributes it 
generally to his asserted combat service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  However, the Board finds that 
there is no competent medical evidence linking the veteran's 
current bilateral hand tremor to military service.

Service connection is warranted only if a current disability 
can be linked to the veteran's military service.  See 
38 C.F.R. § 3.303.  The record does not reflect any competent 
medical evidence of complaints, treatment or diagnosis of a 
bilateral hand tremor for fifty-eight years after service.  
Although the July 2006 Appellant's Brief argues that the 
immediate post-service treatment records demonstrate 
treatment of a bilateral hand tremor, the first evidence in 
the record of a hand tremor is a July 2003 VA treatment note 
which reports a right arm intention tremor.  A March 2005 VA 
Post-Traumatic Stress Disorder (PTSD) examination report also 
notes that the veteran had a bilateral hand tremor.  The 
veteran submitted a January 1995 radiology report in support 
of his claim; however, the report does not reflect a link 
between any current bilateral hand tremor and service.  
Therefore, the fifty-eight year lapse in time between the 
veteran's active service and the next diagnosis or treatment 
of a bilateral hand tremor weighs against the veteran's claim 
that his current bilateral hand tremor is connected to 
military service.  This is especially probative given the 
absence of any nexus opinion linking the veteran's current 
bilateral hand tremor to military service.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet.App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The veteran also presented arguments at the October 2004 RO 
hearing that his bilateral hand tremor may be a symptom of a 
psychiatric disorder such as PTSD.  The veteran was provided 
a VA examination to determine the nature and etiology of any 
PTSD in March 2005.  After a thorough interview, examination, 
and review of the claims file, the examiner concluded that 
the veteran did not suffer from PTSD.  Additionally, the 
examiner, who noted and discussed the veteran's bilateral 
hand tremor, concluded that the hand tremor was not related 
to any psychiatric disorder.  Therefore, even if the Board 
were to concede that the veteran had a service-connected 
psychiatric disability, there is no competent medical 
evidence linking the bilateral hand tremor to the psychiatric 
disability, and thus to military service.  Although the Board 
acknowledges the veteran's own testimony that his bilateral 
hand tremor often manifests when he is nervous or frightened 
by something like a loud noise, the veteran as a lay person 
is not competent to provide evidence regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The veteran also alluded to nerve damage incurred during 
military service as a potential cause of his bilateral hand 
tremor.  However, the record contains no competent medical 
evidence of nerve damage in service or within one year of 
service, nor is there evidence linking nerve damage to a 
bilateral hand tremor.  See 38 C.F.R. §§  3.303, 3.307(a)(3), 
3.309(a).  Finally, there is no evidence linking nerve damage 
to the veteran's military service.  Id.  The RO contacted the 
veteran in March 2005 and requested more information and 
highlighted the need for the veteran to complete a consent 
form after the veteran testified at the October 2004 RO 
hearing that his left arm was tested for nerve damage at the 
Sharpe Hospital.  However, the veteran never responded to the 
RO's request.  It is worth noting again that the duty to 
assist is not a one-way street, and that it was impossible 
for VA to retrieve these records without more definite 
information from the veteran.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Therefore, to the extent that the 
veteran puts forth an argument for service connection of 
nerve damage as evidenced by a bilateral hand tremor, the 
Board finds that the veteran has offered no evidence in 
support of this argument.  

Service connection is only warranted when the evidence 
reflects a medically sound basis to attribute the post-
service bilateral hand tremor to injury in service.  Thus, 
service connection cannot be granted when the record, as in 
this case, contains no competent medical evidence that 
attributes the veteran's bilateral hand tremor to his 
service. While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 
Vet.App. 518, 519 (1996); Winsett v. West, 11 Vet.App. 420, 
424 (1998).

With consideration of the lack of post-service treatment, the 
absence of complaints, diagnosis, or treatment for a 
bilateral hand tremor in the record leading up to the July 
2003 VA treatment note, the length of time following service 
prior to another recording of a bilateral hand tremor, and 
the absence of any medical opinion suggesting a causal link 
to the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral hand tremor.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hand tremor 
is denied.


REMAND

The Board finds that further development is necessary before 
adjudication can proceed on the issue of bilateral hearing 
loss.  Specifically, the Board notes that the veteran 
testified at his October 2004 RO hearing that he was seen for 
complaints related to hearing loss at a VA treatment center 
in 1950 or 1951.  No effort was made to obtain these 
treatment records in accordance with 38 C.F.R. § 3.159(c)(2).  
If the identified records from the 1950s are obtained, a VA 
examiner might be able to render an opinion, either positive 
or negative, on the etiology of the veteran's current hearing 
loss disability.  As of today, no opinion has been provided 
on the issue of whether the veteran's bilateral hearing loss 
is related to service.  On remand, efforts should be made to 
obtain any outstanding, relevant treatment records from the 
1950s.  If any relevant records are found, the veteran should 
be scheduled for a VA audiology examination. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

Although the veteran was provided notice for the first three 
elements of a service connection claim in accordance with the 
VCAA, no notice of the degree of disability and effective 
date of the disability was furnished to the veteran in this 
case.  On remand, appropriate action should be taken.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and ask him to 
furnish the name of the VA facility 
where he sought treatment for his 
bilateral hearing loss in 1950 or 1951.  
Request and obtain any relevant and 
available medical records from the VA 
facility identified by the veteran.  

2.	If, and only if, the VA treatment 
records contain medical evidence 
regarding the veteran's bilateral 
hearing loss, provide a VA audiological 
examination to the veteran.  All 
indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  The claims file must be 
made available to the examiner for 
review and the examination report 
should reflect that such review is 
accomplished.  The examiner is 
requested to offer an opinion as to 
whether the veteran currently has 
bilateral hearing loss.  If it is 
determined that the veteran currently 
has bilateral hearing loss, the 
examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), as least as likely as 
not (i.e., probability of 50 percent) 
or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's currently manifested 
bilateral hearing loss is related to 
his active service.  If it cannot be 
determined whether the veteran has 
bilateral hearing loss that is related 
to active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report with an explanation 
as to why this is so.

3.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claims for service 
connection for bilateral hearing loss.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In this 
regard, the veteran must be provided a 
notice letter and specifically told of 
the information or evidence he needs to 
submit to substantiate his claim, as 
well as the information or evidence 
that VA will obtain, if any. 38 
U.S.C.A. § 5103(a); see also Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  The 
veteran must also be asked to submit 
all pertinent information or evidence 
in his possession.  38 C.F.R. § 3.159.

4.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


